Citation Nr: 0109304	
Decision Date: 03/29/01    Archive Date: 04/03/01

DOCKET NO.  00-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 10 percent rating for 
service-connected migraine headaches.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant had certified active duty from June 1990 to 
February 1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), that reduced a 10 percent evaluation 
for service connected migraine headaches to a noncompensable 
evaluation. 

In the written brief presentation submitted by the 
representative in November 2000, a claim for a total rating 
based on individual unemployability because of service 
connected migraine headaches was raised.  Since this issue 
has not been developed by the RO, it is referred to the RO 
for appropriate action.  This issue is not inextricably 
intertwined with the issues on appeal.  Kellar v. Brown, 6 
Vet. App. 157 (1994).  The Board has jurisdiction to consider 
a claim for a total rating based on individual 
unemployability when considering a rating increase claim 
where the schedular rating meets the minimum criteria of 38 
C.F.R. 4.16(a) (2000) and there is evidence of current 
service-connected unemployability.  See Norris v. West, 12 
Vet. App. 413 (1999).  The appellant's service connected 
disabilities do not currently meet schedular criteria for a 
total rating based on individual unemployability and thus it 
is not for the Board's consideration in this decision. 


FINDINGS OF FACT

1.  By rating decision of October 1999, the RO reduced the 
appellant's evaluation for migraine headaches from 10 
percent, which had been in effect since February 24, 1997, to 
0 percent, effective January 1, 2000.

2.  Improvement in the appellant's migraine headache 
disability has not been demonstrated. 

3.  Headaches are currently manifested by no more than a 
complaint of daily right-sided headache with the daily use of 
medication, and no objective findings on examination.


CONCLUSIONS OF LAW

1.  The regulatory requirements for reducing the 10 percent 
rating for migraine headaches have not been met, 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 3.344, 4.124a; 
Diagnostic Code 8100 (2000).

2.  Migraine headaches are no more than 10 percent disabling.  
38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.124a; Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for migraine headaches was established in 
May 1993 and the disability was assigned a 10 percent 
evaluation.  The appellant failed to report for VA 
examination in July 1994, and for the period between October 
1994 and February 1997, a noncompensable evaluation was 
assigned.  She reported for examination and in a September 
1997 rating decision, and a 10 percent evaluation was 
assigned from February 24, 1997.  In June 1999, the appellant 
filed a claim for an increased rating.  After treatment 
records were obtained and a VA examination conducted in July 
1999, the RO proposed to reduce the evaluation for migraine 
headaches.  This appeal stems from an October 1999 rating 
decision that reduced the evaluation to a noncompensable 
level.

The appellant contends that not only should her evaluation 
not have been reduced, but that she is entitled to an 
evaluation higher than the 10 percent assigned.  Her 
headaches had increased in number and severity.  She does not 
feel that the examiners listened to what she told them about 
her headaches.  

The RO has met its duty to assist the appellant in the 
development of this claim under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
December 1999, the appellant and her representative were 
given notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claim.  The RO made 
reasonable efforts to obtain relevant records adequately 
identified by the appellant, in fact, all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  Service medical records 
were obtained and associated with the claims folder.  All 
identified and relevant medical treatment and examination 
records have been obtained.  Treatment records that were 
identified from the VA Medical Center in Tuscaloosa are of 
record.  A VA examination was conducted in July 1999 and a 
copy of the report associated with the file.  No hearing 
request was made.  Furthermore, there is no indication from 
the appellant or the representative that there is outstanding 
evidence which would be relevant to this claim.

The 10 percent evaluation for migraine headaches was not in 
effect for five or more years due to the break for failure to 
report for VA examination, therefore, this case is not 
subject to the requirements set forth at 38 C.F.R. 
§ 3.344(a)(b)(c) (2000). 

Although the regulatory requirements under 38 C.F.R. 
§ 3.344(a) and (b) apply only to reductions of ratings that 
have been in effect for five or more years, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
several general regulations are applicable to all rating 
reduction cases, regardless of whether the rating at issue 
has been in effect for five or more years.  The Court has 
stated that certain regulations "impose a clear requirement 
that VA rating reductions, as with all VA rating decisions, 
be based upon review of the entire history of the veteran's 
disability." Brown v. Brown, 5 Vet. App. 413, 420 (referring 
to 38 C.F.R. §§ 4.1, 4.2, 4.13).  A rating reduction case 
requires ascertaining "whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations." Brown, 5 Vet. App. at 421.  Thus in any 
rating-reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that improvement reflects an improvement under the ordinary 
conditions of life and work.  Regulations also provide that 
reexamination disclosing improvement will warrant reduction 
in the rating.  38 C.F.R. § 3.344(c) (2000).

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  

Lay testimony is competent only when it regards the 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the 
appellant is competent to subjectively describe her headaches 
and to report their frequency.  The appellant is also 
competent to state that her condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
Therefore, the Board has assigned more probative value to the 
findings made by the competent medical examiners in this case 
versus the subjective lay assertions made by the appellant.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

At the time the 10 percent evaluation was reinstated from 
February 24, 1997, the medical evidence established a 
diagnosis of chronic tension headaches, nonorganic, muscle 
contraction type.  Her computed tomography scan of the brain, 
and physical examination was normal.  The appellant had 
reported daily headaches and was taking medication daily.  
She indicated they occurred on the right side of her head and 
sometimes caused episodes of nausea or vomiting.  She stayed 
at home and felt she could not work because of the daily 
headaches.  She felt better after resting in a quiet room and 
with a few hours sleep.

VA Medical Center treatment records documented a migraine 
headache diagnosis.  In June 1999 she reported that the 
multiple medications she was taking made her drowsy and she 
was unable to work.  In October 1999 the examiner indicated 
that she was unable to compete for or maintain gainful 
employment as a result of the medications she took for 
depression and headache.  Her migraine headache was usually 
active and needed active intervention.

A VA examination was conducted in July 1999.  She complained 
of headaches that were situated over the right side of the 
temple.  They were associated with nausea and vomiting.  She 
reported vomiting about twice a week and sometime had blurred 
vision.  She had headaches every day and took medication 
around the clock to keep them under control.  Neurological 
examination of her reflexes and tone sensation was normal.  A 
computed tomography scan was negative for abnormality.  There 
was no evidence of migraine headache as her neurological 
examination was normal.  Non-organic, tension-type headaches 
were diagnosed.

Restoration.

We do not find that the 10 percent evaluation for migraine 
headaches was properly reduced.  Our review of the evidence 
fails to reflect an actual change in the disability.  Rather, 
at the time the 10 percent evaluation was in effect, chronic 
daily headaches were being reported, and the appellant was 
using medication daily and reporting that she could not work 
due to headaches.  Physical examination and testing had 
failed to reveal any abnormality.  Tension headaches were 
diagnosed.  The evidence used to support the reduction 
indicated a complaint of daily headache and the use of daily 
medication.  Physical examination and testing had continued 
to fail to reveal any abnormality.  Tension headaches were 
diagnosed.  The appellant continued to contend that she could 
not work.  It is apparent that the findings on examination 
are basically unchanged, and thus improvement has not been 
shown.  Restoration of the 10 percent evaluation for migraine 
headaches is granted from January 1, 2000, the date of the 
reduction.

Increased Rating.

The appellant's headache disability has been evaluated under 
the Diagnostic Code for rating migraine headaches.  Headaches 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability warrant 
a 50 percent evaluation.  Headaches with characteristic 
prostrating attacks occurring on an average once a month over 
the last several months warrant a 30 percent evaluation.  
Headaches with characteristic prostrating attacks averaging 
one in 2 months over the last several months warrant a 10 
percent evaluation.  Headaches with less frequent attacks 
warrant a noncompensable evaluation.  38 C.F.R. § 4.124a; 
Diagnostic Code 8100 (2000).

The preponderance of the evidence is against a higher 
evaluation for migraine headaches.  Objective evidence of any 
abnormality attributed to the headache disorder has not been 
shown.  The appellant indicated her daily headaches limit her 
to the house, that she cannot work due to these headaches, 
and she has used the word, "prostrating."  She has also 
indicated that she gets relief from a retreat into a quiet 
room and from sleep.  However, in the absence of any 
objective findings on any examination or any objective 
confirmation of her assertions, we find that her subjective 
assertions insufficient to support a higher evaluation.  We 
have noted the examiner's comments in October 1999 that she 
could not compete for or maintain gainful employment as a 
result of the medications she took for depression and 
headache.  However the treatment records reflect a very high 
degree of depression in this appellant that is not service-
connected.  Any actual economic inadaptability has not been 
objectively confirmed and the subjective assertions have not 
been shown to be solely attributed to her headache 
complaints.  So while we find that the appellant's assertions 
are competent and credible, more probative value has been 
assigned to the objective medical examinations that fail to 
reveal any abnormality.  Therefore, we find that the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

A 10 percent evaluation for migraine headaches is restored, 
subject to the controlling regulations applicable to the 
payment of monetary awards.  An increased rating for migraine 
headaches is denied.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals

 

